    Case: 1:18-cv-06546 Document #: 87 Filed: 01/24/20 Page 1 of 2 PageID #:2174




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 BRINLEY HOLDINGS INC., and
 FREESTREAM AIRCRAFT (BERMUDA) LTD.,
                                                            No. 18-CV-06546
                             Plaintiffs,
                                                            Hon. Steven C. Seeger
                        v.
                                                            Hon. Sunil R. Harjani
 RSH AVIATION, INC. and JOHN T. DUSEK III,

                             Defendants.


                       MOTION TO WITHDRAW APPEARANCE OF
                           ATTORNEY PATRICK J. ROHAN

       I, Patrick J. Rohan, an attorney, hereby moves this Honorable Court for leave to withdraw

as counsel for Plaintiffs, BRINLEY HOLDINGS INC. and FREESTREAM AIRCRAFT

(BERMUDA) LTD., for the reasons stated below.

       1.      After initially appearing pro hac vice, I am no longer going to be performing

work on this matter on behalf of Plaintiffs.

       2.      Plaintiffs will continue to be represented by attorneys Courtney R. Rockett and

Andrew P. Steinmetz of BOIES SCHILLER FLEXNER LLP along with their local counsel,

John C. Ellis of ELLIS LEGAL P.C. Additionally, Marc Ayala of BOIES SCHILLER

FLEXNER LLP will be filing a Motion for Leave to Appear Pro Hac Vice.

       3.      Accordingly, my withdrawal as an attorney for Plaintiffs will not prejudice their

representation or delay these proceedings.

       WHEREFORE, I respectfully request this Honorable Court to enter an order granting my

leave to withdraw as attorney for Plaintiffs, BRINLEY HOLDINGS INC. and FREESTREAM
   Case: 1:18-cv-06546 Document #: 87 Filed: 01/24/20 Page 2 of 2 PageID #:2175




AIRCRAFT (BERMUDA) LTD., in this matter and for any other relief this Honorable Court

deems just and proper.

Dated: January 24, 2020                               Respectfully submitted,


                                                      /s/ Patrick J. Rohan
                                                      One of the Attorneys for Plaintiffs

Patrick J. Rohan
BOIES SCHILLER FLEXNER LLP
333 Main Street
Armonk, NY 10504
(914) 749-8200
prohan@bsfllp.com
